DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 10/14/2021. Claims 1-3 and 9-12 have been amended. Claims 6 and 13 were previously canceled. No claims have been added. Currently, claims 1-5 and 7-12 are pending.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 10/14/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-12 under 35 U.S.C. 112(b) as being indefinite,  have been fully considered and are persuasive., therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pg. 7-10, filed 10/14/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-12 under 35 U.S.C. 103 over Koehler et al. (US  of Petschke (US 2018/0265562), have been fully considered and are persuasive, therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1 and 11-12, the prior art of record fails to disclose or reasonably suggest, an image reconstruction apparatus for reconstructing a spectral image region of interest of an object, comprising processor circuitry that is configured to execute the plurality of instructions to reduce noise in a spectral image by reconstructing the spectral image based on the detector values, the model values and the correlation values in such a way that correlation between at least two detector values of the detector values is compensated for, wherein the reconstructing includes reconstructing the spectral image by optimizing a cost function is based on the model values, the detector values and the correlation values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884